Exhibit 10.2

 

Unity Biotechnology, Inc.

Amended and Restated Non-Employee Director Compensation Program

(Effective June 13, 2019)

 

 

The Unity Biotechnology, Inc. (the “Company”) Amended and Restated Non-Employee
Director Compensation Program (the “Program”) was adopted under the Company’s
2018 Incentive Award Plan (the “Plan”) and became effective on June 13, 2019.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
in the Plan.  

 

Cash Compensation

 

Effective on January 1, 2019, annual retainers will be paid in the following
amounts to Non-Employee Directors:

 

Non-Employee Director:

$35,000

Lead Independent Director

$25,000

Chair of Audit Committee:

$15,000

Chair of Compensation Committee:

$10,000

Chair of Nominating and Corporate Governance Committee:

$8,000

Chair of Science Committee:

$10,000

Audit Committee Member (other than Chair):

$7,500

Compensation Committee Member (other than Chair):

$5,000

Nominating and Corporate Governance Committee Member (other than Chair):

$4,000

Science Committee Member (other than Chair):

$5,000

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described above, for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such position, as
applicable.

 

Equity Compensation

 



 

US-DOCS\99569777.4

--------------------------------------------------------------------------------

Initial Stock Option Grant:

Each Non-Employee Director who is initially elected or appointed to serve on the
Board after the IPO shall be granted an Option under the Plan or any other
applicable Company equity incentive plan then-maintained by the Company to
purchase 50,000 shares of Common Stock (the “Initial Option”) (as adjusted for
any stock split, stock dividend, combination, or other recapitalization or
reclassification effected after the date hereof).  

 

The Initial Option will be automatically granted on the date on which such
Non-Employee Director commences service on the Board, and

will vest as to 1/36th of the shares subject thereto on each monthly anniversary
of the applicable date of grant such that the shares subject to the Initial
Option are fully vested on the third anniversary of the grant, subject to the
Non-Employee Director continuing in service on the Board through each vesting
date.

 

Annual Stock Option Grant:

Each Non-Employee Director who is serving on the Board as of the date of each
annual shareholder meeting of the Company (each, an “Annual Meeting”) shall be
granted an Option under the Plan or any other applicable Company equity
incentive plan then-maintained by the Company to purchase 25,000 shares of
Common Stock (the “Annual Option”) (as adjusted for any stock split, stock
dividend, combination, or other recapitalization or reclassification effected
after the date hereof), provided that the number of shares subject to the Annual
Option will be prorated for any partial year of service as a Non-Employee
Director.

 

The Annual Option will be automatically granted on the date of the applicable
Annual Meeting, and will vest in full on the earlier of (i) the first
anniversary of the date of grant and (ii) immediately prior to the Annual
Meeting following the date of grant, subject to the Non-Employee Director
continuing in service on the Board through such vesting date.

 

The per share exercise price of each Option granted to a Non-Employee Director
shall equal the Fair Market Value of a share of common stock on the date the
Option is granted.

 

The term of each Option granted to a Non-Employee Director shall be ten (10)
years from the date the Option is granted.

 

No portion of an Initial Option or Annual Option which is unvested or
unexercisable at the time of a Non-Employee Director’s termination of service on
the Board shall become vested and exercisable thereafter.

 

Members of the Board who are employees of the Company or any parent or
subsidiary of the Company who subsequently terminate their service with the
Company and any parent or subsidiary of the Company and remain on the Board will
not receive an Initial Option, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Options as described
above.

 

Change in Control

 

Upon a Change in Control of the Company, all outstanding equity awards granted
under the Plan and any other equity incentive plan maintained by the Company
that are held by a Non-Employee Director shall become fully vested and/or
exercisable, irrespective of any other provisions of the Non-Employee Director’s
Award Agreement.

 

Reimbursements

The Company shall reimburse each Non-Employee Director for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by such
Non-Employee Director in the performance of his or

 

US-DOCS\99569777.4

--------------------------------------------------------------------------------

her duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures as in effect from time to time.

Miscellaneous

 

The other provisions of the Plan shall apply to the Options granted
automatically pursuant to this Program, except to the extent such other
provisions are inconsistent with this Program.  All applicable terms of the Plan
apply to this Program as if fully set forth herein, and all grants of Options
hereby are subject in all respect to the terms of such Plan.  The grant of any
Option under this Program shall be made solely by and subject to the terms set
forth in a written agreement in a form to be approved by the Board and duly
executed by an executive officer of the Company.

 

 

* * * * *

 

I hereby certify that the foregoing Program was duly adopted by the Board of
Directors of Unity Biotechnology, Inc. on June 13, 2019.

Executed on this 13th day of June, 2019.

 

/s/ Tamara L. Tompkins

Corporate Secretary

 

 

 

 

US-DOCS\99569777.4